DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 10-15 in the reply filed on August 8, 2022 is acknowledged.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 20080064775).
 	Wheeler teaches a constrained layer damping structure including a panel to be damped, a constraining layer and a layer of foam vibration damping material 
sandwiched therebetween.  The foam vibration damping material includes a thermoplastic resin and a plasticizer (see abstract). The damping structure is used to reduce the vibration of the automobile body panels and thereby reduce the noise produced by the automobile.  The damping layer is adhered to the panels (adhesive) (see para 0003, 0013 and 0032). 
 	The amounts and ranges of thermoplastic polymer, plasticizer, filler and 
tackifier permit the formulation to be customized for specific applications 
accounting for service temperature and a balance of sound-transmission 
reduction and vibrational-damping properties (para 0030).  The loss factor at 200 Hz at various temperatures as follows (table 2):

    PNG
    media_image1.png
    296
    724
    media_image1.png
    Greyscale

meets the primary anti-resonance frequency in the range of 20-60 C of 0.05 or higher.  Wheeler meets the limitations of the claims other than the differences set forth below.
 	Wheeler does not specifically teach the minimum loss factor of the secondary anti-resonance frequency nor the maximum loss factor.  However, since Wheeler meets the limitation regarding the primary anti-resonance frequency, it would be reasonable to expect that the foam would meet the minimum loss factor of the secondary anti-resonance frequency and the maximum loss factor requirements, absent evidence to the contrary.
The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16627856/20220827